Title: From George Washington to David Forman, 2 September 1781
From: Washington, George
To: Forman, David


                  
                     sir
                     Phila. Sunday Morng 7 oClock 2d Sepr 1781
                  
                  Your Favor of last Evening is this Moment received—your Conjecture of the Destination of the British Fleet is probably right—I had scarcely a Doubt in my Mind at the first Intelligence I received from you of their sailg.  their Course now makes a full Declaration.
                  I have no Certainty of the Arrival of Admiral de Grasse in Chesapeak—what Intelligence the British may have I cannot say—I wish if it were possible, to have it ascertained, whether any or what Number of Troops have come with the British Fleet lately arrived.With much Consideration I am sir Your most Obedt Servant,
                  
                     Go: Washington
                  
               